         Case 1:19-cv-00522-CG Document 27 Filed 04/23/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO


GENE CARRILLO,

              Plaintiff,

v.                                                                  CV No. 19-522 CG

ANDREW SAUL, Commissioner of the
Social Security Administration,

              Defendant.

                                  FINAL JUDGMENT

       Pursuant to the Court’s Order Granting Defendant’s Unopposed Motion to

Reverse and Remand, (Doc. 26), the Court enters this Judgment under Rule 58 of the

Federal Rules of Civil Procedure REMANDING this case under sentence four of 42

U.S.C. § 405(g) to the Commissioner of the Social Security Administration for further

administrative action.

       IT IS SO ORDERED.

                                  _________________________________
                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
